UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1400


TAYLOR STONE WITT,

                Plaintiff – Appellant,

          v.

CABLE AD CONCEPTS, INCORPORATED, a Washington corporation;
NORTHLAND CABLE COMMUNICATIONS CORPORATION, a Washington
corporation,

                Defendants – Appellees,

          and

CABLE   AD   CONCEPTS;       NORTHLAND      CABLE   COMMUNICATIONS
CORPORATION,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:08-cv-03778-HFF)


Submitted:   July 21, 2011                     Decided:    July 25, 2011


Before NIEMEYER and      GREGORY,   Circuit    Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Taylor Stone Witt, Appellant Pro Se.      Thomas Allen Bright,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC, Greenville, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Taylor Stone Witt appeals the district court’s order

denying as untimely her motion to amend her complaint.                We have

reviewed the record and find no reversible error.              As Witt filed

her motion after the district court dismissed her complaint with

prejudice, the motion was clearly untimely.                  Accordingly, we

affirm.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in    the    materials

before    the   court   and   argument   would   not   aid   the    decisional

process.



                                                                      AFFIRMED




                                     3